DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 01/11/2022.
Claims 1-20 are pending of which claims 1, 8, and 14 are independent.
The IDS(s) submitted on 01/11/2022 has been considered.
The instant application is a straight continuation of parent application 16/736025 (US PAT 11258623 A1).
		                Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11258623. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant pending claims in particular the independent claims recite all the limitations of the patented claims except for the listener reference count value reaching zero and IGMP proxy being part of the Gateway.  Therefore, the pending claims are a broader version of the patented claims for not reciting in the independent claims IGMP proxy and the listener reference count value reaching zero however both sets of claim are an obvious variation of one another as both sets are addressing properly counting members of the multicast joint group and reporting to the headend when the last one leaves without sending a query to all remaining members if any.
To establish the double patenting rejection pending independent claim 1 is  rejected as being an obvious variation of patented claim 1 and the rejection is presented in the table format shown below as an example and the rejection of pending independent claims 8 and 14 will be identical as they have the same scope.

Pending claim 1 
Patented Claim 1 of US Patent 11258623
1. A method by a gateway device comprising:
establishing a listener reference count for each multicast group of the one or more multicast groups, wherein the listener reference count is established based on the one or more responses, wherein the listener reference count reflects a value of the one or more client devices that are currently joined to each multicast group;
1. A method comprising: establishing by an Internet group management protocol (IGMP) proxy at a gateway device a listener reference count using one or more responses to a general query sent by the IGMP proxy during a startup procedure from one or more client devices, wherein the listener reference count reflects a value of the one or more client devices that are currently joined to the multicast group; 
receiving from one or more client devices one or more responses to a general query during a startup procedure, wherein the one or more responses identify the one or more client devices and one or more multicast groups to which the one or more client device are joined;
receiving the one or more responses to the general query, wherein the one or more response identify the one or more client devices and one or more multicast groups to which the one or more client device are joined;
receiving a leave request from a client device of the one or more client devices;
receiving a leave request from a client device of the one or more client devices, wherein the leave request is received at the gateway device;
identifying from the leave request, a multicast group of the one or more multicast groups associated with the leave request;
identifying from the leave request, a multicast group of the one or more multicast groups associated with the leave request;
decreasing the value of the listener reference count that is associated with the identified multicast group;
decreasing the value of the listener reference count that is associated with the identified multicast group;

determining whether the value of the listener reference count has reached zero; 
determining the value of the listener reference count;
if the value of the listener reference count has reached zero, reporting the leave request to a headend device without sending a specific query to the one or more client devices on a local network associated with the gateway device;
reporting a leave for the identified multicast group to a headend device without sending a specific query to the one or more client devices on a local network associated with the gateway device based on the value.
and if the value of the listener reference count has not reached zero, outputting one or more specific queries to the one or more client devices on the local network associated with the gateway device.




Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Provided the double patenting rejection of independent claims 1-20 is overcome , then the references in prior art of record taken together or individually fail to clearly teach or suggest the following limitations recited in each of the independent claims 1, 8, and 14 in combination with the remaining limitations of the respective independent claims 1, 8, and 14:
“…decreasing the value of the listener reference count that is associated with the identified multicast group; determining the value of the listener reference count; reporting a leave for the identified multicast group to a headend device without sending a specific query to the one or more client devices on a local network associated with the gateway device based on the value.”  
In the latest search, Sanchez et al (US 20040090970) and Jones (US 20150256906 A1), have been identified by the examiner as pertinent and the closest prior art.  
 Sanchez in paragraphs 193 and 200 discloses a fast release of a settop from a Multicast Group following an IGMP Leave message but teaches away from the above indicated limitations as it sends queries to check if there any member still active in the group.  
Jones also discloses in paragraph 87 a fast leave operation and suggests no query is sent but does not use a count to see how many are left in the group and does not send a report to the headend or upstream and still will not address the above limitations recited for each independent claim.  
Therefore provided a Terminal Disclaimer is filed to overcome the double patenting rejection recorded in this office action, independent claims 1, 8, and 14 are still allowable over the disclosure of Jones and Sanchez taken together or individually fail to clearly teach or suggest the limitation recited above in combination with the remaining limitations of the respective independent claims 1, 8, and 14.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474